                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


    WILLIAM A. WHITE,                                       )
    # 13888-084,                                            )
                                                            )
                                                            )
                             Plaintiff,                     )   Case No. 19-CV-0418-JPG
                                                            )
    vs.                                                     )
                                                            )
    WILLIAM TRUE, AND                                       )
    THE UNITED STATES OF AMERICA,                           )
                                                            )
                             Defendants.

                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

          Plaintiff William White, an inmate of the Federal Bureau of Prisons (“BOP”) who is

currently incarcerated at Marion Federal Correctional Center (“Marion”), brings this action for

deprivations of his constitutional rights via a Bivens1 action, 28 U.S.C. § 1331, the Administrative

Procedure Act, 5 U.S.C. § 702, and Illinois state law. Plaintiff alleges that his First Amendment

rights have been violated by way of restrictions on his ability to communicate via written mail

with his daughter, and that the restrictions constitute a due process violation. He seeks injunctive

and declaratory relief, as well as available monetary damages.

          This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for




1
    Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

                                                        1
money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                        The Complaint

       In his Complaint, White alleges that after years of being allowed to communicate with his

daughter in written letter format, he recently has been prevented from sending her letters (Doc. 5

at 19-20). He alleges that the issue arose on or about August 1, 2018, when his daughter and her

mother moved to a new residence (Id. at 20). After the move, White attempted to enter his

daughter’s new address as an authorized contact in the computer mail system utilized at Marion

(Id.). Two weeks later, his request that she be added as a new contact was denied (Id.). Marion

intelligence officer, Kathy Hill, later informed White that Defendant True personally decided to

deny the address change because he wanted to terminate White’s parental relationship with his

daughter (Id.).

       On October 11, 2018, White began the internal appeals process regarding his ability to

communicate with his daughter (Id. at 21). Hill informed him on October 12 that Defendant True’s

proclamation included a ban on White communicating with his daughter via his mother (Id.). On

November 3, White’s mother learned from his daughter’s mother that she had tried to let her

daughter contact White, to no avail (Id.). On November 5, Gary Burgess allegedly told White that

Defendant True did not personally do anything about White’s communications, but White did not

believe him (Id.). On April 9, 2018, the BOP appeals process informed White that it would not

renew contact with his daughter, and it advised that he already knew the reason why that was the

case (Id.). On the same date, White initiated this litigation (Id.). On April 18, 2018, the BOP

denied White’s internal tort claim regarding communications with his daughter.



                                                2
        White alleges that he cannot currently proffer sufficient evidence to substantiate a

retaliation claim, but he speculates that he will be able to do so in the future (Id. at 22). He goes

on for five pages about his theories on the BOP’s conduct towards him (Id. at 22-27) surmising

that they are purposefully depriving him of communication with his daughter as a way to

manipulate him (Id.). He then delineates four counts against the defendants. In support of his

complaint, he also supplies copies of his efforts to exhaust the BOPs appeals process. A letter

indicates that he has exhausted his final appellate avenue with the BOP (Id. at 16).

        Plaintiff seeks injunctive relief in the form of a directive requiring him to be allowed to

communicate with his daughter. He also seeks monetary or other relief from Defendant True in

his official capacity.

                                             Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to adopt the Counts

in the pro se action as follows:

        Count 1:         True violated Plaintiff’s First Amendment Rights by restriction
                         of his ability to exchange mail correspondence with his daughter

        Count 2:         Defendant True has violated Plaintiff’s Fifth Amendment rights
                         by restricting his ability to foster a father-daughter relationship
                         with his daughter

        Count 3:         Defendant True violated the Administrative Procedures Act by
                         barring communication between Plaintiff and his daughter
                         without taking the appropriate procedural steps

        Count 4:         Defendant True and the United States caused Plaintiff to lose
                         the companionship of his daughter


The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the




                                                  3
Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.2

                                                    Count 1

         As to Plaintiff’s First Amendment mail claim, Plaintiff cannot bring this type of claim

against federal officials pursuant to Bivens in light of the Supreme Court’s recent decision in Ziglar

v. Abbasi, ––– U.S. ––––, 137 S.Ct. 1843, 198 L.Ed.2d 290 (2017). Ziglar suggests that the only

valid contexts for constitutional claims against federal officers are those previously recognized by

the Court under the Fourth, Fifth, and Eighth Amendments. See Bivens, 403 U.S. at 397, 91 S.Ct.

1999 (Fourth Amendment unreasonable search and seizure); Davis v. Passman, 442 U.S. 228

(1979) (Fifth Amendment gender discrimination); Carlson v. Green, 446 U.S. 14 (1980) (Eighth

Amendment deliberate indifference to medical needs). The Supreme Court held that federal courts

should not expand Bivens actions to reach contexts that the Supreme Court has not officially

recognized unless “special factors” counsel otherwise. Ziglar, 137 S.Ct. at 1859-60. Plaintiff’s

First Amendment mail claims do not fit under any of the three scenarios recognized by Bivens.

Further, the Supreme Court has stated the “[w]e have never held that Bivens extends to First

Amendment claims.” Reichle v. Howards, 566 U.S. 658, 663 n. 4, 132 S.Ct. 2088, 182 L.Ed.2d

985 (2012). This Court has also recently declined to extend Bivens to First Amendment claims.

Borowski v. Baird, Case No. 16-cv-848-JPG, 2018 WL 6583976 (S.D. Ill. Dec. 14, 2018); White

v. Inch, Case No. 17-cv-1059-JPG, 2018 WL 6584899 (S.D. Ill. Dec. 14, 2018). In fact,

“[n]ationwide, district courts seem to be in agreement that, post-Abassi, prisoners have no right to

bring a Bivens action for violation of the First Amendment.” Harris v. Dunbar, Case No. 17-cv-

536-WTL, 2018 WL 3574736, at * 3 (S.D. Ind. July 25, 2018).


2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
       Nor are there any “special factors” in this case that would urge expanding Bivens here.

These include questions like “whether the Judiciary is well suited, absent congressional action or

instruction, to consider and weigh the costs and benefits of allowing a damage action to proceed,”

and whether “there is an alternative remedial structure present in a certain case.” Ziglar, 137 S.Ct.

at 1858. As with other cases where this Court has declined to extend Bivens, Plaintiff has

alternative avenues to obtain relief, he can go through the Bureau of Prison’s administrative

remedies program, as demonstrated by the administrative remedies attached to his Complaint. See

Borowski, 2018 WL 6583976, at *2; White, 2018 WL 6584899, at * 2. “Post-Abassi, numerous

courts, including the Ninth Circuit Court of Appeals, have declined to extend Bivens actions to a

prisoner’s First Amendment and Fifth Amendment (due process) claims because the plaintiff had

available alternative remedies.” Harris, 2018 WL 3574736, at *3 (citing Vega v. United States,

881 F.3d 1146, 1155 (9th Cir. 2018)). Consistent with the Court’s previous rulings, the Court

declines to extend Bivens to Plaintiff’s interference with mail claim. Thus, Count 1 is DISMISSED

with prejudice.

                                              Count 2

       As to Plaintiff’s Fifth Amendment due process claim, it is also not cognizable under Bivens.

The Seventh Circuit has recently declined to recognize a new theory of relief in a Bivens action

premised on due process violations as the prisoner had alternative remedies through the BOP’s

administrative remedies program. See Goree v. Serio, 735 Fed.Appx. 894, 895 (7th Cir. 2018).

Similarly, other Courts have declined to extend Bivens to due process claims like the one raised

by Plaintiff. See Vega, 881 F.3d at 1154-55 (declining to recognize Bivens action for due process

violation); Harris, 2018 WL 3574736, at * 3-4 (declining to recognize Bivens action for due

process violation in continued CMU placement). As to the special factors, Plaintiff has access to



                                                 5
alternative remedies through the BOP’s administrative remedies program. As such, the Court

declines to extend Bivens to Plaintiff’s due process claim and, accordingly, DISMISSES with

prejudice Count 2.

                                             Count 3

       The Administrative Procedure Act (“APA”) allows individuals to bring a suit for judicial

review of a final agency determination. 5 U.S.C. § 702. The Seventh Circuit Court of Appeals

has held that the APA can be used to challenge various aspects of confinement, including the

application of prison rules to individual prisoners. See e.g. Richmond v. Scibana, 387 F.3d 602,

606 (7th Cir. 2004) (discussing the appropriateness of the APA where a prisoner claimed the

application of release rules prevented him from placement in a community corrections center).

Plaintiff alleges that he has completed the agency review process for his claim about

communicating with his daughter, and he submitted proof of the same in the form of a letter from

the Bureau of Prisons noting that it had taken final action. This is enough to pursue a claim

about the BOP’s application of its mail policies to Plaintiff. Accordingly, Count 3 will be

allowed to proceed. Plaintiff may not seek monetary damages under the APA, but to the extent

he seeks injunctive relief, he will be allowed to seek that from both defendants. See Veluchamy

v. FDIC, 706 F.3d 810, 812 (7th Cir. 2013); 5 U.S.C. § 702.

                                             Count 4

        In Count 4, Plaintiff alleges that defendants caused him the loss of companionship of his

daughter by prohibiting mail communication with his daughter. His claim must rely upon state

law because Bivens would not allow him fiscal recovery for this claim; and, as discussed in

relation to Count 1, Bivens generally will not be expanded to new contexts after Ziglar. Ziglar,

137 S.Ct. at 1859-60. However, the Court can exercise supplemental jurisdiction over this claim



                                                6
to the extent it promotes judicial economy. The Court is hesitant to entertain this claim because

it is unclear whether a parent has a right to a relationship with a minor child. See Avery v. City of

Milwaukee, 2015 WL 13016242 *1 (W.D. Wis. 2015) (collecting cases to illustrate that the

feasibility of a loss of companionship claim regarding a parent and minor child is unsettled in the

Seventh Circuit). But, it cannot be definitively said that there is no hope of success on the claim,

so the Court will allow it to proceed at this juncture.

                                             Disposition

       IT IS HEREBY ORDERED that Counts 1 and 2 will be DISMISSED with prejudice

against all Defendants for failure to state an actionable claim.

       IT IS FURTHER ORDERED that Counts 3 will proceed against Defendant True.

       IT IS FURTHER ORDERD that Count 4 will proceed against Defendants True and

the United States.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants True and the United

States: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2)

Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the Complaint, and this Memorandum and Order to each defendant’s place of employment as

identified by Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that defendant, and the Court will require that

defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work



                                                  7
address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a United

States Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 7/15/2019
                                                      s/J. Phil Gilbert
                                                      J. Phil Gilbert
                                                      United States District Judge




                                                 8
